                             Case 20-22497-EPK                    Doc 6         Filed 11/16/20               Page 1 of 2

CGFD10 (7/15/20)




ORDERED in the Southern District of Florida on November 16, 2020




                                                                                                  Erik P. Kimball
                                                                                                  United States Bankruptcy Judge



                                         United States Bankruptcy Court
                                                      Southern District of Florida
                                                        www.flsb.uscourts.gov
                                                                                                                  Case Number: 20−22497−EPK
                                                                                                                  Chapter: 11



In re: (Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade)
Stuart Roy Miller
3421 NW 25th Terrace
Boca Raton, FL 33434

SSN: xxx−xx−0878




           ORDER SETTING SUBCHAPTER V STATUS CONFERENCE, CLAIMS
          BAR DATE, AND DEADLINE FOR ELECTIONS UNDER 11 U.S.C. §1111(b)


      The above−referenced debtor has elected to proceed with this case under Subchapter V of Chapter
11 of Title 11 of the United States Code. To further the expeditious and economical resolution of this case,
it is


       ORDERED:

  1. Status Conference. The Honorable Erik P. Kimball will hold the status conference required by 11
     U.S.C. §1188 on January 7, 2021, at 01:30 PM by TELEPHONE through CourtSolutions LLC.
     To participate through CourtSolutions LLC, you must make a reservation in advance no later than
     3:00 p.m., one business day before the date of the hearing. Reservations should be arranged online
     at https://www.court−solutions.com. If a party is unable to register online, a reservation may also be
     made by telephone at (917) 746−7476. The Debtor, counsel for the Debtor, and the Subchapter V
     Trustee must appear at the status conference.



                                                                    Page 1 of 2
                Case 20-22497-EPK          Doc 6     Filed 11/16/20     Page 2 of 2




2. Section 1188(c) Report. At least 14 days before the date of the status conference, the Debtor
   must file the report required by 11 U.S.C. §1188(c), and serve that report on the Subchapter V
   Trustee, the United States Trustee, and all creditors and other parties in interest.

3. Claims bar date. The deadline for entities other than governmental units to file proofs of claim
   or interest is January 22, 2021.

4. Plan Deadline. The deadline to file a plan is February 11, 2021 unless the Court extends the
   deadline for reasons that are attributable to circumstances for which the Debtor should not
   justly be held accountable.

5. Deadline for 1111(b) election. Any secured creditor that wishes to make an election under 11
   U.S.C. §1111(b) must do so no later than 14 days after the Debtor files a plan.

6. Service. The Debtor is directed to serve a copy of this Order on the Subchapter V Trustee, the
   United States Trustee, all creditors, and all other parties in interest, and to file a certificate of
   service as required by Local Rule 2002−1(F).



                                                ###




                                            Page 2 of 2
